 UNITED FOODS, INC.United Foods, Inc., Dulaney Foods Division and Inter-national Brotherhood of ElectricalWorkers, AFL-CIO. Cases 5-CA-4419 and 5-RC-6355January 25, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING ANDJENKINSOn July 28, 1970, Trial Examiner Henry Jaletteissued his Decision in the above-entitled proceeding,finding that the Respondent had not engaged in theunfair labor practices alleged in the complaint andrecommending that the complaint be dismissed in itsentirety, as set forth in the attached Trial Examiner'sDecision. Thereafter, the Charging Party filed excep-tions to the Trial Examiner's Decision and a support-ing brief. The General Counsel excepts only to theTrial Examiner's failure to recommend that the Na-tional Labor Relations Board vacate the Certificationof Representative previously issued to the Union inthe related representation proceeding.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that no preju-dicial error was committed. The rulings are herebyaffirmed.The Board has considered the TrialExaminer's Decision, the exceptions, the brief, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner, as modified herein.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the RecommendedOrder of the Trial Examiner, and hereby orders thatthe complaint be, and it hereby is, dismissed in itsentirety.IT IS FURTHER ORDERED that the Certification of Rep-resentative issued by the Regional Director for Re-gion 5, on April 18, 1969, in Case 5-RC-6355 be, andithereby is, vacated.iWhile agreeing with the Trial Examiner, for the reasons stated by him,that the unit ultimately certified by the Board in this case was too limited inscope,Member Fanning wishes to make it clear that, in his opinion, themaintenanceunit originally sought by the Union was appropriate for thepurposes of collective bargaining and, had he participated in the Board'sDecision on Review, he would have so concluded See his dissenting opinioninAmerican Cyanimid Company,130 NLRB 1, 3TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASE117HENRY L. JALETTE, Trial Examiner: On March 21, 1968,the above-captioned Union filed a petition in Case No.5-RC-6355 seeking an election in a unit of maintenanceemployees of the above-captioned employer at its Exmore,Virginia, plant, including refrigeration and cold storagemaintenance personnel, mechanics, and electrical mainte-nance employees, excluding all other employees, office andclerical employees, professional employees, guards and su-pervisors as defined in the Act. A hearing thereon was heldon May 2, 1968, and on May 22, 1968, the Regional Direc-tor issued a Decision and Direction of Election in which hefound the unit described in the petition appropriate. TheRespondent filed a timely request for review which wasgranted, and on January 10, 1969, the Board issued a Deci-sion on Review and Direction of Election in which it foundthat a maintenance unit was not appropriate. However, theBoard found the following production and maintenanceunit appropriate and directed an election: "All year-roundproduction, maintenance and cold storage employees em-ployed by the Employer at its Exmore, Virginia plant andcold storage facility, excluding busy season employees, tem-porary employees, office clerical employees, professionalemployees, agricultural employees, watchmen, guards andsupervisors as defined in theAct."United Foods, Inc., Dula-ney Foods Division,174 NLRB No. 18. Thereafter, the Em-ployer filed a motion for reconsideration directed to theBoard's exclusion of "busy season" employees. The Boarddenied the motion and on February 10, 1969, an electionwas held in which 48 votes were cast for the Union, 15against the Union, and in which 117 ballots were challengedby the Union. Of the 117 challenged, 98 were based on thecontention that the voter was a "busy season" employeeexplicitly excluded by the Board in its Decision on Review.Of these 98 challenges, the Regional Director concludedthat 87 should be sustained on the ground that the chal-lenged voters were "busy season" employees within themeaning of the Board's Decision on Review. Since the re-maining 30 challenged ballots were not determinative, thechallenges to them were not resolved and on April 18, 1969,the Regional Director issued a certification of representa-tives.On May 27, the Board denied the Respondent's re-quest for review of the Regional Director's SupplementalDecision and Certification of Representatives.It is undisputed that on or about June 7, 1969, the Unionrequested Respondent to bargain collectively with respectto rates of pay, wages, hours of employment, and otherconditions o employment as exclusive representative of theemployees of Respondent in the certified unit and that Re-spondent refused to bargain. On June 20, the Union filedthe charge herein and on June 24, complaint issued allegingthat the Respondent had violated Section 8(a)(1) and (5) ofthe Act by refusing to bargain with the Union which hadbeen certified by the Board as the exclusive representativeof Respondent's employees in an appropriate unit. Respon-dent duly filed its answer in which it denied that any labororganization had ever been validly certified to representRespondent's employees.On July 31, 1969, General Counsel filed a "motion to theBoard for Summary Judgment." On March 16, 1970, theBoard issued an order denying the motion and remandingthe proceeding for hearing stating as follows: "The Board,having duly considered the matter, is of the opinion that188 NLRB No. 19 118DECISIONSOF NATIONALLABOR RELATIONS BOARDthere is merit to Respondent's argument regarding the insuf-ficiency of the record in the underlying representation case,Case No. 5-RC-6355, on the inclusion in the appropriateunit or exclusion from the appropriate unit of seasonal em-plo ees; and that theissuecan best be resolved by a hearingbefore a Trial Examiner, . . . " Accordingly, the Boardordered that a hearing be held before a Trial Examiner forthe purpose of adducing evidence on the issue or issuesraised by the pleadings,and "particularly on the issues re-lating to the unit placement of seasonal employees." Pur-suant to such order,a hearinwas held before me in EastVille,Virginia,on April 21, 1970.Upon the entire record,' including my observation of thewitness,2 and after due consideration of the briefs filed bythe Respondent and the Charging Party, I make the follow-ing:FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTRespondent is a Texas corporation with a place of busi-nessat Exmore, Virginia, where it is engaged in the pro-cessingof vegetable products. During the 12-month periodpreceding the issuance of complaint, Respondent in thecourse and conduct of its business operations received ma-terials valuedin excessof $50,000 at its Exmore, Virginia,plant directly from outside the Commonwealth of Virginiaand during the same period it sold and shipped from saidplant to points outside the Commonwealth of Virginia prod-ucts valued in excess of $50,000.11.THE LABORORGANIZATION INVOLVEDInternational Brotherhood of Electrical Workers, AFL-CIO, is, and at all times material herein has been, a labororganization within the meaning of Section 2(5) of the Act.III.THE"BUSY SEASON"EMPLOYEESRespondent is engaged in the processin , packaging,warehousing, and shipping of frozen vegetables. The cycleof operationsis asfollows: around the end of March theprocessing of spinach begins and lasts 3 to 4 weeks; withperhaps a brief -break, the next vegetable to be processed isturnip greens, then green peas, then snap beans, then corn,then fall greens such as spinach and turnip greens again,collards, and broccoli. Generally the seasons ends about themiddle of December.Respondent employs both year-round and seasonal em-ployees. In 1968, it employed about 65 year-round employ-ees,ofwhich 26 were production employees, 20 weremaintenance employees and the remainder performed stor-age, receiving, and shipping functions. These year-roundemployees were included in the Board's Decision on Reviewand Direction of Election and there is no issue presentedherein regarding such inclusion.Production Manager Whittington testified at the R casehearing that Respondent may employ 400 or more employ-1General Counselintroducedinto evidence portions of the record in Case5-RC-6355.Without that,in light of Section 9(d) of the Act,Iwould never-theless take official notice of the entirerecord inthe representation case, asthe term"record"isdefined in Section102.68 and 107.69(f), Rules andRegulations and Statements of Procedure,National LaborRelations Board,Series 8,as amended.2 Only two witnesses testified,Respondent's personnelsupervisor, MallisonFinney and productionmanager,John Whittington. Theirtestimony is un-disputedees at the peak of theseason.How long this number isemployed, and how many of this number areemployeesfrom previousseasons is not clear.Specific informationabout the employment history ofseasonal employees wassubmitted only with regard to 97 of the 98 employees whoseballots were challenged on the ground theywere seasonalemployees.Of these 97, 67 have worked for 30 or moreweeks every year in the period from 1959 through 1968; 37have worked for 20 or more years; 84 have worked 13 ormore weeks for the 3 years preceding the election4 In 1968,64 worked 1,000 or more hours.All production employees are classified as either "A,""B," or "C. "Inggeneral, `A" employeesare the most seniorand/or most skilled employees; only slightlyless senior orless skilledare "B" employees; and "C" employees are thenew employees.5 The ` A,' "B," and"C" classifications arenot indicative of the type of work performed by the employ-ees. This is done by theuse ofsuffixes or permutations ofthe "A," "B," and`C" classifications. Thus, "A extra" em-ployees are "almost as goodas the`A,' but not quite" and,in addition, the "extra' indicates that they are more adeptat somefunctionsuch as packing. "B extra" employees aremore skilled atweighingand fillingg. A B-1 orB-2 classifica-tion indicates an inspector. A C-I employee is better thana "C" employee.The record does not indicate what skills or period ofservice are required for employees to advance from a "C"classification to an "A" classification. It appears that thereis a fixed number of "A" employees, because Respondent'spersonnel supervisor,MissFinney, testified that when an`A" employeeresigns ordies his place will be filled by an"A" extra employee.When the season ends in mid-December, the "C" em-ployees are laid off first and thenthe "B" em^loyees. It issuggested by Miss Finney's testimony that "A' employeesare not laid off unless they request it, either because they aresocial security annuitants or do not want to work during thecold winter months.In late March whenthe seasonis about to begin,Respon-dent advises the laid-off employees to return to work by aradio announcement over a 5 p.m. local broadcast to theeffect that "all A and A extrawomen pleasereport to worktomorrow morning at 8:00 o'clock. If theannouncement isfor night-shift employees,it ismadeat 3 p.m. Laid offemployees know whenthe seasonis about to start and knowthat the recall will be announced over the radio.All employees who are given work at the start of theseason arelaid-off employees recalled inthe manner de-scribed above, except that when small numbers of employ-ees are recalled they are notified by telephone. "C"employees, the last to be recalled, are generally notified bytelephone. No new seasonal employees are employed untilall laid-off employees have been recalledand none is gener-all y hired until October for the processing of broccoli.The record does not indicate the rate of pay for the vari-ous classifications. All new productionemployees are em-ployed at the Federalminimum wageof $1.60 per hour,receive a 10-cent-per-hour increase after 30 days if theirwork is satisfactory, and an additional 10 cents per hour3Resp.Exh 2 purportedto contain employment data on all 98 challengedvoters; it appears that the name of Lois Cromwell was inadvertently omitted.4 Thesefigures have been culled from Resp Exh. 2. Theperiods described(e.g., 30 or more weeks,13 or more weeks,20 or more years)have beenadopted byme as one method of describing the regularity and length ofservice of some of the"busy season"employees to aid in analysis. Undoubt-edl othermethods could be used to convey the same message.Some"C" employeesmay have worked several years,but they have notdevelopedskills topermit their advancementto C-1 orone of the otherclassifications. UNITED FOODS, INC.after another 30 days.According to Miss Finney,thereafterthey will get increases to bring them into line for the rate ofthe job;however,Miss Finney did not explain what thatmeant and the record does not indicate whether or notyear-round production employees receive the same, more,or less than the"busy season"employees.All that appearsis that "A"and "B'female employees were all makingexactly the same rate.It is not clear from the record in the hearing on thecomplaint whether or not the year-round production em-ployees do the same type of work as the seasonal employees.It appears that the 26 year-round production employees dovanous types of work during the slack season.During theseason Respondent packs some vegetables in large 1,000pound containers,and during the slack period the year-round production employees may work at repacking theproduct.Otherwise,they will be employed at various main-tenance or housekeeping functions.During the busy seasonthey are line pushers,or-line operators,or freezer operators.Some employees qualified to function as line or freezeroperators.Some employees qualified to function as line orfreezer operators are laid off at the end of the season, butthe record does not show how many.Of the 26 year-roundproduction employees, all but 6 are male.All employees are eligible for Respondent's vacation andsick benefits according to the same formula,that is,theymust have worked 46 weeks and 1,840 hours in the preced-ing year to be entitled to vacation and sick benefits. Of the9Tchallenged voters,none received vacations in 1969 basedon 1968 employment,and at most 9 received vacations, in1968 based on 1967 employment.7IV.ANALYSIS AND CONCLUSIONSIn excluding the seasonal employees in its Decision onReview,the Board stated its reasons as follows:"The busyseason employees are less skilled than the year-round em-ployees, and perform only routineproduction assignmentsunder production supervision.The busy season employeesreceive lower wages,and few,if any, are entitled to a paidvacation.Further,itdoes not appear that any of the busyseason employees have the opportunity to become year-round employees.Because the record establishes that thebusy season employees do not share the same communityof interest as the year-round employees,and since Petitionerdoes not seek to represent them, we exclude the busy seasonemployees."Both in its motion for reconsideration of the Board'sDecision on Review and in its brief in opposition to GeneralCounsel's Motion for Summary Judgment,Respondent hascontended that the facts were not as found by the Board.At the instant hearing,however,Respondent did not availitself of the opportunity afforded it by the Board's Orderdirecting hearing to establish with appropriate books andrecords that the Board had erred factually in its Decision onReview.For example,although it challenged the Board'sstatement that "the busy season employees receive lowerwages" than the year-round employees,Respondent did notproduce its records to show the wages paid year-round em-ployees and the wages paid seasonal employees,and its6The formula doesnot apply toThanksgiving when all employees receivea holiday or holiday pay.7Miss Finney testifiedthat VernonMears, Woodrow Mears,Henry Bun-dick,and Ernest Spady received vacations in 1%9 According to Resp. Exh.2, none of the four had worked the required 46 weeks in 1%8, and were notentitled to a vacation.Miss Finney,based her testimony on Resp Exh. 2 andmay have read from the wrong column(10 instead of 11, 1967 instead of1%8) in her perusal of the exhibit.119failure to do so warrants the inference that such records, ifproduced,would not have supported its assertion.Respon-dent elicited from Miss Finney the statement that all "A"and all"B" female employees make exactly the same rate,but since all but six of the year-roundemployees in 1968were male, that testimony was of little value.It is implicit from the record as a whole thatingeneral,the seasonal employees receive lower wages than the year-round employees. Production Manager Whittington admit-ted at the R case hearing that maintenance employees re-ceive higher wages than the female production employees,and some of the year-round male production workers re-ceive wageshigher thanthe maintenanceemployees. Theyear-round, male production employees are "line pushers";they arestrategic men locatedthroughoutthe freezer opera-tions.As tothe six female production employees,at leasttwo are floorladies, and it appears the other four may bequality controlinspectors. It is inconceivable that seasonalfemale production employees would receivewagesequal tothat paid such key emplologes. It appears that Respondent'schallenge to the Board's fYmding on this issue is based on thefact that thereare several seasonal employees who elect notto work year round who receive wages comparable to thosewho do work year round. Such exceptions would not invali-date the Board's finding.The foregoing also supports the Board's finding that the"busyseason employees are less skilled than the year-roundemployees." While there is testimony that seasonal employ-ees run various kinds of machines,and that a line operatoror a freezer operator may be included in the seasonal layoff,these are again the exceptional cases, and the sense of therecord is that the vast majority of all seasonal employeeswork on production lines performing a variety of unskilledproduction tasks such as inspecting vegetables, weighingvegetables,or packing vegetables into containers.WhileRespondent undoubtedly values their prior experience andtraining, it would be hyperbole to describe the seasonalemployees as highly skilled. In contrast,as noted earlier,generally speaking, the year-round employees normally actas line operators at various equipment and are the key em-ployees.The Board's conclusion that seasonal employees shouldbe excluded was also based on the assertion that few, if any,of the seasonal employees are entitled to a paid vacation,and on the assertion "it does not appear that any of the busyseason employees have the opportunity to become year-round employees." Based on Respondent's formula for apaid vacation, it is evident from Respondent's Exhibit 2 thatthe Board's assertion respecting vacations is essentially ac-curate. The assertion respecting the opportunity to becomea year-round employee is accurate, in a practical sense, butnot in a theoreticalsense,Respondent does classify all em-ployees as either "A," "B," or `C" and, theoretically, as theyears roll by, an employee can progress from a "C" classifi-cation to an "A" classification.However,advancement toa year-round position occurs only when a year-round em-ployee dies or resigns.Since the complement of seasonalemployees numbers well over 200, and, an the year-roundproduction force is only 26, as a practical matter, few, if any,seasonal employees have the opportunity to become year-round employees.In short,viewing the seasonal employees as a class andmindful of exceptions, the finding is warranted that season-al employees are less skilled than the year-round employeesand perform only routine production assignments; that they8At the R case hearing,counsel for Respondent objected to a question bythe Union's representative about the rateof pay of thefemale productionemployees. 120DECISIONSOF NATIONALLABOR RELATIONS BOARDreceive lower wages and few are entitled to a paid vacation;and that they do not have a meaningful opportunity tobecome year-round employees. The difficulty with such afinding isthat it really says too much.It ignoresexceptionsand speaksof seasonalemployeesas a singleuniform groupto be included intotoor excludedin totofrom a unit ofyear-round employees. The fact of the matter is that thereare two classes of seasonal empplo ees;one classconsists ofemployees who are employed by Respondent for a substan-tial number of weeks from year to year, but less than year-round; the other classconsistsof employees employed forshort periods of time on an irregular basis.'The firstclasswould include such employees as the 67challenged voters who have worked for Respondent for 30or more weeks every year in the period from 1959 through1968; the 37 who worked for 20 or more years; and the 84who worked 13 or more weeks for the 3 years preceding theelection.The second class could include the seven challenged vot-ers who worked for 10 or less weeks; the 13 who workedmore than 10 but less than 20 weeks; and the 250 or so otheremployees who did not vote about whom we have no em-ployment histories. As to this last number, it is reasonableto assumethat they do not have histories of such substantialemployment as shown for so many of the challenged voters;if they had, I am certain Respondent would have adducedproof thereof. 10 The muteness of the record is eloquent testi-e "temporary or irregularseasonalmony that the are themployees" referred to in respondent's Motion for Recon-sideration.As to the first class of employees, who I will refer to as"regular seasonalemployees," it appears that while manyare less skilled than the year-round employees, a number areequally skilled (e.g., one is afloorlady, one is a line operator,18 are male employees presumably performing production,shippingg, or warehousing functions similar to those per-formedby year-round employees); moreover, Respondent'soperations do not call for any high degree of skill from anyof the employees, year-roundyorseasonal. In addition, whilefew are entitled to a paid vacation, nine received vacationsin 1968, and several just fell short of qualifying for 1969. Inshort, the difference between the year-round employees and"regular seasonalemployees" are not as great as they firstappear, and when one considers the regularity of the em-ployment of this class of seasonal employees it is evidentand I find that they share a community of interest with theyear-round employees and should be included in the unitPound apppproppriate by the Board.Kelly Brothers Nurseries,Inc., 140 NLRB 82;California Vegetable Concentrates, Inc.,137 NLRB 1779;S.Martinelli & Company,99 NLRB 43.My finding that "busy season" employees should be in-cluded in the production and maintenance unit found to beappropriate by the Board posses certain questions. It ispredicated on the evidence that one group of seasonal em-ployees are "regular seasonalemployeeswho have beenemployed by Respondent for a number of years and who9Respondent'sMotion for Reconsideration of Board'sDecision on Re-view and Direction(Resp's Exh.4) supports this view in that Respondentmoved that the Board include "regular seasonal employees" in the unit, or,alternatively, that it reopen the record to receive testimony to permit exclu-sion of Respondent's "temporary or irregular seasonal employees."10Miss Finney testified that in addition to the 98 challenged voters thereare about 100 to 125 other seasonal employees who did not cast ballots withemployment histories not different from that of the 98 who cast challengedballots Since there is a wide range of difference in the employment historiesof the 98 challenged voters,I consider the statement meaningless and attachno weight to itannually work for a substantial period of time.But thisgroup is not homogeneous.A variety of employment histo-ries appears in Respondent'sExhibit 2; while 67 of theemployees shown thereon have worked for 30 or moreweeks for the decade preceding the election,7 worked for10 or less weeks. This diversity of employment experiencesuggests the possibility of a need to refine any unit findingto describe more precisely who is meant by "regular season-al employees?For example,"regular seasonal employees"could be defined as those who have worked 13 or moreweeks for Respondent for 3 or more years consecutively.In my judgment,it is unnecessary to make a determina-tion along these lines in this posture of the case,just as itis unnecessary to make a determination whether ` irregarseasonal employees"should be included in the unit. Con-ceivably, despite the greater differences between thisgroupand the year-round and"regular seasonal employees," sinceall seasonal employees are eligible for recall from year toyear in the manner described by Miss Finney,the Boardmight well conclude that all seasonal employees are eligibleand that any election should be held at the peak of theseason. (The election in this case was held during the slackseason.)However,this is not a representation case.It is anunfair labor practice proceeding to determine whether Re-spondent violated Section 8(a)(5) and(1) of the Act b2 ref-using to bargain with a union certified for a unit ofemployees excluding seasonal employees.No evidence wasoffered respecting the "irregular seasonal employees" andno formulas have been suggested respecting a definition ofthe "regular seasonal employees."In these circumstances,definitive findings respecting such matters can best be madeon a better record and after o portunit to state positions.It is sufficient to this case thatpI find that seasonal employ-ees belong in the unit.As theywere excluded from thecertified unit,I conclude that the unit is inappropriate andI shall, accordingly,recommend that the complaint be dis-missed.Respondent has urged, should I find that seasonal em-ployees belong in the unit,that I recommend that the chal-lenges to the ballots of the voters challenged as "busyseason" employees be overruled and that they be openedand counted.Apart from the fact that the considerationsreferred to above militate against such a disposition of thecase,there is the fact that the Direction of Election expresslyexcluded"busy season"employees,and there is an un-known number of seasonal emplyees who did not vote whomay have been eligible to do so.In the circumstances, itwould not be Mots.to count the votes of those who castchallenged ballots.CONCLUSIONS OF LAW1.Respondent, United Foods, Inc., Dulaney Foods Divi-sion, is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.A unit of Respondent's year-round production andmaintenance employees excluding "busy season" employ-ees is notan appropriate unit.3.By refusing to recognize and bargain with a certifiedunit excluding busy season" employees, Respondent didnot engage in any unfair labor practice within the meaningof Section 8(a)(5) and (1) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and con-clusions of law, it is recommended that the complaint bedismissed in its entirety.